Citation Nr: 0937093	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-16 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for plantar warts and 
tender plantar callosities of the right foot, currently rated 
as 10 percent disabling.

2.  Entitlement to an increased rating for plantar warts and 
tender plantar callosities of the left foot, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In this rating decision, the RO 
denied the Veteran's claims for increased ratings for the 
service-connected foot disabilities.


REMAND

Prior to adjudication of this appeal on the merits, the Board 
finds that additional development is required.  See 38 C.F.R. 
§ 19.9.  A March 1977 rating decision granted service 
connection for residuals of plantar warts and tender plantar 
callosity.  The Veteran filed his current claim for increase 
in November 2003.  

The Veteran underwent a December 2005 VA contract 
examination.  Based on a finding by the RO, in essence, that 
the examiner did not have knowledge that not all foot 
disabilities were service connected, the Veteran was 
scheduled for an additional VA examination in October 2006.  
Review of the claims file reveals that the Veteran has had a 
stroke, undergoes foot care for his diabetes, and has had hip 
replacement surgery.  These disabilities are not service 
connected.

In the October 2006 VA examination, the examiner reported 
that the Veteran was able to stand, but unable to take a step 
secondary to the recent stroke.  The examiner also documented 
that the Veteran had a very mild diabetic neuropathy per the 
records of file (although there was no evidence of this 
disability on the current examination) and also had a history 
of peripheral vascular disease.  The examiner also reported 
that the Veteran had diminished pedal pulses.  Regarding 
which symptoms were attributable to the service-connected 
disability, the examiner wrote that the "symptoms 
described" were at least as likely as not secondary to 
service-connected disability.  It appears unclear which 
symptoms to which the examiner is referring.

The representative has requested another VA examination.  In 
addition, it has been approximately three years since the 
last VA examination, and the VA examinations of record create 
confusion as to what specific symptoms are service-connected 
and which symptoms are not.  After review of these 
examination reports of record, therefore, the Board finds 
that the appeal must be remanded for a VA examination that 
thoroughly evaluates the service-connected disabilities.  See 
38 C.F.R. §§ 3.326, 3.327; see also Mittleider v. West, 11 
Vet. App. 181 (1998).  

The disability is currently rated under Diagnostic Code 5284, 
located in 38 C.F.R. § 4.71a.  This diagnostic code provides 
ratings for residuals of foot injuries.  Moderate residuals 
of foot injuries are rated 10 percent disabling; moderately 
severe residuals of foot injuries are rated 20 percent 
disabling; and severe residuals of foot injuries are rated 30 
percent disabling.  A Note to Diagnostic Code 5284 provides 
that foot injuries with actual loss of use of the foot are to 
be rated 40 percent disabling.  38 C.F.R. § 4.71a.  Cognizant 
that there are multiple disabilities that effect the 
Veteran's feet, the Board finds that it would be useful for 
the examiner to report complaints and clinical findings 
pertaining to the Veteran's service connected disabilities in 
detail and specify which complaints and clinical findings are 
due to other nonservice connected pathology, and to  provide 
an opinion, for each foot, regarding whether the disability 
is moderate, moderately severe, severe, or whether there is 
actual loss of use.

Lastly, the AMC/RO should obtain all VA medical examination 
and treatment reports, and any private medical records that 
have not been obtained, which pertain to the Veteran's claims 
for increase in appellate status.  See 38 C.F.R. § 3.159.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him when and where he has 
received treatment for his feet since 
March 2009, the date of the last VA 
treatment records in the claims file.  
The RO/AMC should then obtain and 
associate any records identified by the 
Veteran.  

2.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his bilateral plantar 
warts and plantar callosities of the 
feet.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested to report complaints and 
clinical findings in detail, and comment 
on which complaints and clinical findings 
are associated with the service connected 
bilateral plantar warts and plantar 
callosities of the feet and which are due 
to other nonservice connected pathology.  
The examiner is also requested to provide 
an opinion, for each foot, regarding 
whether the disability is moderate, 
moderately severe, severe, or whether 
there is actual loss of use due to 
service connected symptomatology.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the AMC/RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).





